Fourth Court of Appeals
                               San Antonio, Texas
                                     March 17, 2020

                                  No. 04-19-00544-CV

                       IN THE INTEREST OF A.V.T., A CHILD,

              From the 293rd Judicial District Court, Maverick County, Texas
                            Trial Court No. 141130350MCV
                        Honorable Maribel Flores, Judge Presiding


                                     ORDER
    The Appellee’s Second Unopposed Motion for Extension of Time to File Brief is hereby
GRANTED. Time is extended to April 16, 2020.

                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2020.



                                                ___________________________________
                                                MICHAEL A. CRUZ,
                                                Clerk of Court